DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Topliffe (US 4321888).
For claim 1, Topliffe teaches a pet toy comprising:
an outer structure (22) forming an inner chamber;
the outer structure including a plurality of openings (18);
a pair of opposing tubes (28) extending internally between said openings;
a pair of cords (12) passing through said pair of opposing tubes and extending beyond the outer structure through said plurality of openings; and an inner structure (16) being contained within the inner chamber.
For claim 2, Topliffe teaches wherein the outer structure is a sphere (see Figure 1).
	For claim 3, Topliffe teaches wherein the inner structure is a sphere (see Figure 1).
	For claim 5, Topliffe teaches wherein the pair of cords pass through said pair of opposing tubes and are knotted (38) at each end (see Figure 1).
	For claim 6, Topliffe teaches wherein the outer structure, inner structure and tubes are made of thermoplastic rubber (see lines 30-35 of col. 2).


 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Topliffe (US 4321888) in view of Harrington et al. (US 2014/0299070).
For claim 4, as described above, Topliffe discloses most of the claimed invention except for mentioning wherein the tubes further comprise a lip at each end and wherein the openings further comprise two receivers for securing said tubes.

Harrington et al. teach that it is old and well known in the art to provide a secure means of connecting a tube member to a spherical outer member wherein the tube member having a lip (66) at each end and wherein the openings of the spherical outer member further comprise two receivers (82,86) for securing the tubes.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet toy assembly of Topliffe so as to include a secure means, in a similar manner as taught in Harrington et al., so that the tube members can be attached onto the spherical outer member more securely.
Conclusion
5.	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Lubeck (US 2005/0066911) teaches a dog toy having a rope passing through and extending beyond an opening in a tennis-ball-like structure.
	The prior art Dobihal (US 2003/0226521) teaches a dog toy having a rope passing through and extending beyond an opening in a disc-like toy structure.	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644